Citation Nr: 1227375	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  06-32 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to October 1, 2005.

2.  Entitlement to a rating in excess of 70 percent for PTSD, from October 1, 2005.

3.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus with peripheral neuropathy of the upper and lower extremities and erectile dysfunction (to include the question of entitlement to separate ratings for the complications of type II diabetes mellitus).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2005 rating decision in which the RO, inter alia, granted service connection for PTSD and diabetes mellitus with a 10 percent rating for each disability.  In March 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2006.  In a January 2006 rating decision, the RO increased the initial ratings for PTSD to 30 percent and for diabetes mellitus to 20 percent.  In May 2006, the Veteran filed an NOD.  The RO issued SOCs for each issue in September 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2006.

In May 2010, the Board awarded a higher, 50 percent, rating for PTSD, effective September 28, 2004, and remanded the claims for higher ratings for PTSD and for diabetes mellitus with peripheral neuropathy of the upper and lower extremities and erectile dysfunction to the RO, via the Appeals Management Center (AMC), for further action, to include additional development of the evidence.  Consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board also found that the issue of a TDIU due to service-connected disabilities could be reasonably inferred from the evidence of record and remanded that claim for appropriate development.  

In a December 2011 rating decision, the AMC awarded an initial 70 percent rating for PTSD, effective October 1, 2005.  In December 2011, the AMC issued a supplement SOC (SSOC), which addressed the ratings assigned for PTSD and diabetes mellitus (to include the question of entitlement to separate ratings for the complications of diabetes).



FINDINGS OF FACT

1.  The Veteran in this case served on active duty from December 1966 to November 1970. 

2.  On August 1, 2012, the Board was notified by way of a Social Security Administration inquiry that the appellant died in June 2012.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claims originated (listed on the first page of this decision). 


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


